DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      CRAIG BURTON DANZIG,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D19-713

                         [December 3, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Elizabeth Ann Metzger, Judge; L.T. Case No. 43-2015-
001397-CF-AXMX.

  David M. Garvin of David M. Garvin, P.A., Miami, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.